64 N.Y.2d 736 (1984)
The People of the State of New York, Respondent,
v.
Jesus Woods, Appellant.
Court of Appeals of the State of New York.
Decided December 27, 1984.
Gordon Ludwig for appellant.
Mario Merola, District Attorney (Harold K. King, Jr., of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE concur.
*737MEMORANDUM.
The order of the Appellate Division should be affirmed.
In view of the findings of fact that the officers had reasonable grounds to fear for their safety, it cannot be said that they were unjustified in drawing their handguns as a precautionary measure when they approached defendant in his automobile. (See People v Chestnut, 51 N.Y.2d 14, 21.) Nor was it unreasonable, in light of his past experience with defendant, for one of the officers to pat defendant in the chest area when defendant quickly reached toward the breast area of his jacket, and for that officer, upon feeling a hard object, to reach inside the jacket and retrieve it. (See People v Benjamin, 51 N.Y.2d 267, 271; Pennsylvania v Mimms, 434 U.S. 106, 111-112.) Nor can we conclude, as a matter of law, that the police perpetrated a pretext stop or arrest.
*738We have examined defendant's other contentions and find them to be without merit.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.